In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00097-CV
        ______________________________


     IN RE: BILLY RAY JOHNSON BY AND
     THROUGH NEXT FRIEND LUE WILSON




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                      MEMORANDUM OPINION

        Counsel has filed a petition asking this Court to issue a writ of mandamus against Judge John

Ovard, Administrative Judge of the First Administrative Region, in Dallas, Texas. In the petition,

counsel complains because Ovard did not direct that a hearing be held on a motion that they filed

seeking to recuse a district judge.

        This Court has jurisdiction to issue a writ of mandamus against "a judge of a district or

county court in the court of appeals district." TEX . GOV 'T CODE ANN . § 22.221(b) (Vernon 2004).

Dallas County is not within the territorial jurisdiction of this Court, and Ovard is not a judge of a

district or county court within our district. See TEX . GOV 'T CODE ANN . § 22.201(g). We have no

jurisdiction over this petition.

        We deny the petition for writ of mandamus.




                                                      Jack Carter
                                                      Justice

Date Submitted:         September 9, 2008
Date Decided:           September 10, 2008




                                                 2